DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/1/21 have been received. Claims 1, 4, 7, 22-27, 30-33, and 35 have been amended. Claims 5, and 8-20 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.
 Claim Objections
4.	The objections to claims 4, 30 and 35 are addressed in the Examiner’s Amendment below.
5.	The objection to claim 32 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 31 is withdrawn because the Applicant amended the claim.
7.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 33 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
8.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kusumoto et al. (US 2007/0072077) on claim(s) 1, 6-7, 21, 24-27, and 31 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US 2007/0072077), in view of Nakamura (US 2011/030044 as cited in IDS dated 1/16/18) on  claims 2, 3, 22, and 23 is/are withdrawn because the Applicant amended the claims.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US 2007/0072077), in view of Nakamizo et al. (US 2001/004504 as cited in IDS dated 1/16/18) on claim 4 is/are withdrawn because the Applicant amended the claims.
11.	The rejection under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US 2007/0072077), in view of Nakamura (US 2011/030444 as cited in IDS dated 1/16/18) on claims 28 and 29 is/are withdrawn because the Applicant amended the claims.
12.	The rejection under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US 2007/0072077), in view of Nakamizo et al. (US 2001/004504 as cited in IDS dated 1/16/18) on claim 30 is/are withdrawn because the Applicant amended the claims.
13.	The rejection under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US 2007/0072077), in view of Nakamura (US 2011/0300444 as cited in IDS dated 1/16/18) on 
claims 32-34 is/are withdrawn because the Applicant amended the claims.
14.	The rejection under 35 U.S.C. 103 as being unpatentable over Kusumoto et al. (US 2007/0072077), in view of Nakamura (US 2011/0300444 as cited in IDS dated 1/16/18) in 
EXAMINER’S AMENDMENT
15.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is to correct spelling issues in claims 4, 30,  and 35. The examiner’s amendment is not intended to affect the scope of Applicant’s claimed invention.
The application has been amended as follows.
16.	Claim 4 has been amended to: The secondary battery-use anode active material according to claim 1, wherein the copolymer of the polyvinylidene fluoride is a copolymer of vinylidene fluoride and one or more of monomethyl maleate (MMM), [[hexafluoroprolylene]] hexafluoropropylene (HFP), tetrafluoroethylene (TFE), and chlorotrifluoroethylene (CTFE).
17.	Claim 30 has been amended to: The secondary battery-use anode active material according to claim 26, wherein the copolymer of the polyvinylidene fluoride is a copolymer of vinylidene fluoride and one or more of monomethyl maleate (MMM),
[[hexafluoroprolylene]] hexafluoropropylene  (HFP), tetrafluoroethylene (TFE), and chlorotrifluoroethylene (CTFE).
Claim 35 has been amended to: The secondary battery-use anode active material according to claim 32, wherein the copolymer of the polyvinylidene fluoride is a copolymer of vinylidene fluoride and one or more of monomethyl maleate (MMM),
[[hexafluoroprolylene]]  hexafluoropropylene (HFP), tetrafluoroethylene (TFE), and chlorotrifluoroethylene (CTFE).
Allowable Subject Matter
19.	Claims 1-4, 6-7, 21-35 are allowed.
20.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a secondary battery-use anode active material, comprising a surface that is only partially covered with one or a plurality of melted coatings comprising one or both of polyvinylidene fluoride and a copolymer of polyvinylidene fluoride, wherein the active material consists essentially of a carbon material and a metal-based material, wherein the metal-based material is selected from the group consisting of tin (Sn), LiSnO, Mg2Sn, SnOw (0<w<2), SnSiO3, and combinations thereof.
	The prior art to Kusumoto et al. (US 2007/0072077) discloses a secondary battery-use anode active material, comprising a surface that is only partially covered with one or a plurality of melted coatings comprising one or both of polyvinylidene fluoride and a copolymer of polyvinylidene fluoride, wherein the active material is made of an intermetallic compound represented as SnxM1-x, where 1>X≥1/2 and M is Mn, Fe, Co, or Ni (abstract), but does not disclose, teach or render obvious the active material consists essentially of a carbon material and a metal-based material, wherein the metal-based material is selected from the group consisting of tin (Sn), LiSnO, Mg2Sn, SnOw (0<w<2), SnSiO3, and combinations thereof.

The reasons for allowance for the inventions in independent claims 26 and 32 are substantially the same as provided in paragraph 20 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724